Citation Nr: 1644681	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  13-15 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Manila, the Republic of the Philippines




THE ISSUE

Entitlement to nonservice-connected disability pension benefits.




ATTORNEY FOR THE BOARD

M. Katz, Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision by the Department of Veterans Affairs (VA) Regional Office in Manila, the Republic of the Philippines (RO).  

In a July 2014 decision, the Board denied the appellant's claim for entitlement to nonservice-connected pension benefits.  The appellant appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In January 2016, the Court issued a Memorandum Decision which vacated the Board's July 2014 decision and remanded the matter for additional reasons and basis consistent with the Memorandum Decision.

In its January 2016 Memorandum Decision, the Court ordered the Board to provide additional reasons and bases for its determination that the claim on appeal was from a February 2009 decision that denied entitlement to nonservice-connected pension benefits rather than stemming from a February 2012 claim.  Review of the claims file reflects that the appellant filed an initial claim seeking entitlement to nonservice-connected pension benefits in November 2008.  In a February 2009 decision, the RO denied entitlement to nonservice-connected pension benefits because the evidence showed that she did not have the required military service to be eligible for VA benefits.  In March 2009, the appellant filed a claim for entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.  In a May 2009 decision, the RO denied the FVEC Fund claim on the basis that the National Personnel Records Center (NPRC) reported that she did not have qualifying service.  In May 2009, the appellant filed a notice of disagreement "to the VA initial decision" but did not state whether she wished to appeal the February 2009 decision or the May 2009 decision.  Thereafter, in June 2009, the RO issued a statement of the case which denied "legal entitlement to VA disability benefits" and identified the February 2009 decision as the adjudicative action on appeal.  In July 2009, the RO issued a supplemental statement of the case, again for "legal entitlement to VA disability benefits," which did not identify a particular RO decision, noting only the prior June 2009 statement of the case in the adjudicative history section.  The appellant perfected her appeal in August 2009 by submitting correspondence which was accepted in lieu of VA Form 9.  In October 2010, the Board issued a decision which denied entitlement to a one-time payment from the FVEC Fund, but did not address the perfected appeal for entitlement to nonservice-connected pension benefits.  

As the Board has never decided the issue of entitlement to nonservice-connected pension benefits for which an appeal was perfected in August 2009, that claim has remained pending since that time.  See Ingram v. Nicholson, 21 Vet. App. 232, 240 (2006) (noting that a claim remains pending until there is a final adjudication of the claim).  Although the appellant submitted a new claim in February 2012 seeking to "reopen" her claim of entitlement to nonservice-connected pension benefits, which was denied in a March 2012 decision, the initial decision issued in February 2009 did not become final because her appeal has remained pending since that time.  Accordingly, although the RO issued a decision in March 2012 which again denied entitlement to nonservice-connected disability pension benefits, which the appellant appealed, her claim for entitlement to nonservice-connected disability pension benefits stems from her original November 2008 claim and the initial February 2009 decision.

In September 2015, the appellant submitted a new VA Form 21-22a, which revoked her prior power of attorney.  However, the September 2015 VA Form 21-22a is illegible as to the first name of the representative.  Although the record includes references to an agent that the Board believes the appellant may have intended to appoint, the actual VA Form 21-22a is unclear.  Additionally, a search of the Office of General Counsel's accredited attorneys, agents, and service organization representatives did not reveal any accredited person with the last name provided on the September 2015 VA Form 21-22a.  As the September 2015 VA Form 21-22a states that the individual appointed was an agent or service organization representative (rather than an individual providing representation under Section 14.630), accreditation is required.  38 C.F.R. §§ 14.629, 14.630.  In September 2016, the Board sent the appellant a letter requesting that she provide a new VA Form 21-22 or VA Form 21-22a clarifying her choice of representative.  The Board's letter advised her that if she did not return the requested form within 30 days, the Board would assume that she wished to proceed pro se.  As no response from the appellant has been received, the Board presumes that she wishes to proceed pro se.

The issue of whether new and material evidence has been received to reopen the claim of entitlement to a one-time payment from the FVEC Fund was raised by the record in a February 2012 claim.  In that regard, the appellant requested that her claim for entitlement to a one-time payment from the FVEC Fund be reopened, and submitted new evidence which she claims provides her serial number for her time in service.  Although the RO sent the appellant a letter in September 2012 notifying her that new and material evidence was required to reopen her claim, the RO did not adjudicate her claim to reopen.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

There is no evidence that the appellant had any qualifying military service for basic eligibility to nonservice-connected disability pension benefits.


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected disability pension have not been met.  38 U.S.C.A. §§ 101, 107(a) (West 2014); 38 C.F.R. §§ 3.40, 3.203 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  This is so, because, as discussed below, the facts regarding entitlement to nonservice-connected pension benefits are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to basic eligibility for VA pension benefits.  The aforementioned notice and development requirements are therefore inapplicable and need not be considered with regard to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 05-04, 69 Fed. Reg. 59989 (2004).

The appellant asserts that she is entitled to nonservice-connected disability pension benefits based on guerrilla service on behalf of the United States Armed Forces during World War II.  To establish basic eligibility for VA nonservice-connected pension benefits, in part, the veteran must have had active military, naval, or air service.  38 U.S.C.A. §§ 101(2), (24), 1521(j) (West 2014); 38 C.F.R. §§ 3.1, 3.6 (2015).  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  "Active military, naval, and air service" includes active duty.  38 C.F.R. § 3.6(a).  In turn, "active duty" is defined as including full-time duty in the Armed Forces.  38 C.F.R. § 3.6(b).  The "Armed Forces" consist of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1. 

Service in the organized military forces of the Government of the Commonwealth of the Philippines, including recognized guerrilla service, is recognized service for certain VA purposes.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40 (2015).  Service as a guerrilla under prescribed circumstances is qualifying service for VA compensation and dependency and indemnity compensation benefits, but not for VA pension benefits.  38 C.F.R. § 3.40(c).  A service department determination as to an individual's service shall be binding on VA.  Dacoron v. Brown, 4 Vet. App. 115, 120 (1993); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992). 

The appellant claims to have had service in the recognized guerillas from December 1941 to June 1945.  In particular, she claims service with the Women's Auxiliary Service of the Philippines during World War II.  In an October 2010 decision, the Board denied the appellant's claim for entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund (FVEC) based upon the conclusion that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerillas in the service of the Armed Forces of the United States.  In a November 2011 Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) affirmed the Board's October 2010 decision on the same grounds.

In that regard, the National Personnel Records Center (NPRC) confirmed in January 2009, January 2010, and again in April 2013 that the appellant had no service as a member of the Philippine Commonwealth Army, including recognized guerrilla service in the service of the United States Armed Forces.  The Board is cognizant of the Court's holding in Tagupa v. McDonald, which held that a request to NPRC does not satisfy VA's burden to verify a claimant's service under 38 C.F.R. § 3.203, and that the regulation requires verification of service from the relevant service department in which the claimant purports to have served.  27 Vet. App. 95 (2014).  However, even if the Board, the Court, or the NPRC determined that the appellant had recognized guerrilla service as she contends, individuals with such service are not deemed to have been in active military service with the Armed Forces of the United States for the purpose of establishing entitlement to VA nonservice-connected pension benefits.  38 C.F.R. § 3.40.  Accordingly, requesting additional verification of the appellant's service would be of no benefit, since her alleged guerilla service would not permit nonservice-connected pension benefits.  In addition, the official documents, to include the aforementioned NPRC findings, do not indicate, and the appellant has not contended, that she had any other service that would render her eligible for nonservice-connected pension benefits.  See Sarmiento v. Brown, 7 Vet. App. 80 (1994); see also 38 C.F.R. § 3.8 (a) (2015). 

Accordingly, the Board finds that the appellant is not eligible for the requested benefit, as the law is dispositive.  Therefore, eligibility for nonservice-connected disability pension benefits must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER


Entitlement to nonservice-connected disability pension benefits is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


